FULMER, Judge.
Terry Barron challenges his judgment and sentence for two counts of attempted murder in the first degree and burglary of a dwelling with assault or battery with a dangerous weapon. We affirm. However, we agree that two of the four reasons given for the upward departure sentence are invalid.
Extraordinary physical injury to the victims cannot be used as a basis for departure because the victims’ permanent scarring and disfigurement were factored into the seoresheet. See Hall v. State, 517 So.2d 692 (Fla.1988). Likewise, excessive use of force is an invalid reason because it was factored into the guidelines by scoring points for victim injury. See Waychoff v. State, 624 So.2d 392 (Fla. 2d DCA 1993). Nevertheless, because the remaining reasons for departure are valid, we affirm the departure sentence. See § 921.001(5), Fla.Stat. (Supp.1992); Nixon v. State, 595 So.2d 165 (Fla. 2d DCA 1992).
FRANK, C.J., and PARKER, J., concur.